DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As to claim 3, it appears the means to attach is being doubly claimed as it appears in claim 1 on line 3.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Crow-US Patent # 4,855,668.  As to claim 1, Crow discloses a fluid sampling device (flexible probe and sampling device 10) for sampling fluids in a fluid process vessel (distillation column 18) through a port (manway 14) in the wall, the sampling device including a flexible tube (flexible member 30 with an open end of capillary tube 50) in fluid communication with the process vessel, means to attach (threads to left of nipple 16) wherein at least a portion of the flexible tube extending into the process vessel, see figs 1 and 2 and col. 3, lines 40 et seq.  Further, it is noted that Crow fails to teach that the length of the tube extending into the process vessel is at least 5 times the outer diameter of the flexible tube and the portion of the flexible tube extending into the process vessel is substantially linear.  However, in the view of the fig. 2 depiction, it is evident that the length of the tube is at least 5 times the outer diameter of the flexible tube 50 and the flexible tube is substantially linear, as depicted in fig. 2 and further, note in fig. 1, the portion near numeral 30 is also “substantially linear” or in the alternative can be substantially linear.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have designated that the length of the flexible tube extending into the process vessel is at least 5 times the outer diameter and the portion of the flexible tube extending into the process vessel is substantially linear, at least in part given the depictions of fig. 1 and 2.  As to claim 2,  it appears the portion of the flexible tube appears to be substantially linear in parts.  As to claim 3, again note the threading to left of nipple 16. As to claim 4, note the valve 12.  As to claim 5, the flexible is directly in fluid communication with the valve.  As to claim 6, note the nipple 16 could be designated a spacing element.  As to claim 7, note the nipple appears to be rigid.  As to claims 8 and 12, note that member 30 is made of Teflon rtm, a fluropolymer.  As to claim 9, note that Teflon has high chemical and thermal resistance.  As to claims 10 and 11, Teflon has a low permeability and coefficient of friction where “low” is a relative term that has not been specified.  As to claim 13, note Teflon is a PTFE.  As to claim 14, note the depiction of Fig. 2 showing the length of the tube is far greater than diameter such that one of ordinary skill in the art at the time of filing would have determined as lying in the range of 5 to 100 time the outer diameter.  As to claims 15-17, note the length and diameter of the tubing appears to be a matter of obvious design choice  based on the environment and material being sampled.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited on PTO-892 are cited to include state of the art sampling devices.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861            

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861